IN THE SUPREME COURT OF PENNSYLVANIA

                                         :   No. 2287 Disciplinary Docket No. 3
In the Matter of                         :
                                         :   Board File No. C1-16-537
THOMAS F. BELLO                          :
                                         :   (Supreme Court of the State of New York,
                                         :   Appellate Division, Second Judicial
                                         :   Department, No. 2011-05367)
                                         :
                                         :   Attorney Registration No. 73540
                                         :
                                         :   (Out of State)


                                      ORDER


PER CURIAM


       AND NOW, this 15th day of September, 2016, having failed to reply to this

Court’s directive of August 3, 2016, to provide reasons against the imposition of

reciprocal discipline, Thomas F. Bello is disbarred from the practice of law in this

Commonwealth. He is directed to comply with all the provisions of Pa.R.D.E. 217.